PER CURIAM.
Larry Jackson appeals the summary denial of his post-conviction motion, in which he asked the trial court to vacate his plea to a probation violation. Jackson raised several grounds in his motion, only one of which requires reversal.
Jackson alleged that his trial attorney had advised him that under the plea agreement, he would receive credit against his prison sentence for the time he spent in a New Jersey jail awaiting extradition and that he entered his plea in reliance upon that advice. The transcript of the probation violation proceedings, which was attached to the order on appeal, is silent on the question of credit for the time spent in the New Jersey jail. It, therefore, did not conclusively refute the allegations in the motion, as required by State v. Leroux, 689 So.2d 235 (Fla.1996).
We reverse the denial of post-conviction relief on this claim only and remand for either an evidentiary hearing or for attachment of record excerpts that conclusively refute this allegation. We agree with the state that if the motion is granted, the court may award Jackson the additional credit as an alternative to vacating his plea. Giving Jackson the benefit of the plea as he understood it would afford him a complete remedy.
REVERSED AND REMANDED.
STONE, FARMER, and SHAHOOD, JJ., concur.